Exhibit 10.1
SECOND AMENDMENT TO MORGANS LAS VEGAS, LLC
LIMITED LIABILITY COMPANY AGREEMENT
THIS SECOND AMENDMENT (“Amendment”) is made effective as of the 30th day of
June, 2008 (“Effective Date”), by and between MORGANS/LV INVESTMENT LLC, a
Delaware limited liability company (“Morgans”), and ECHELON RESORTS CORPORATION,
a Nevada corporation (“Boyd”). Morgans and Boyd may hereinafter be referred to
singularly as a “Party” or “Member” or collectively as the “Parties” and the
“Members”.
WITNESSETH:
WHEREAS, Morgans and Boyd entered into a certain Limited Liability Company
Agreement, dated January 3, 2006, for the formation of the Company, (the
“Original Agreement”).
WHEREAS, Morgans and Boyd amended the Original Agreement pursuant to that
certain First Amendment to Morgans Las Vegas, LLC made effective as of the
May 15, 2006 (the “First Amendment” and together with the Original Agreement,
the “Operating Agreement”).
WHEREAS, Morgans and Boyd desire to revise the Outside Start Date and to make
certain other modifications to the Operating Agreement;
WHEREAS, each of the Members desire to enter into this Amendment to amend the
Operating Agreement upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual promises of the Members
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Members agree as follows:
A. Incorporation of Recitals/Definitions. The foregoing recitals are hereby
incorporated herein and made a part hereof as if fully set forth herein. Unless
specifically defined herein, all defined terms used in this Amendment shall have
the same meanings as those set forth in the Operating Agreement.
B. Operative Amendments.
1. Revised Definitions
The following definitions of the Operating Agreement are hereby amended and
restated in their entirety to read as follows:

 

 



--------------------------------------------------------------------------------



 



“Boyd Controlled Affiliate” shall mean any Person the beneficial equity
interests of which are more than 50% owned, directly or indirectly, by the Boyd
Parent.
“Contribution Date” shall mean the date on or after the closing of the
Construction Loan that all conditions for the initial funding under the
Construction Loan, other than the Minimum Equity Condition, are satisfied.
“Land” shall mean the real property (including any easements, rights of way,
access rights, approvals and Entitlements, and any other rights, benefits or
obligations appurtenant thereto) located on the approximately 5.98 acre parcel
of land, identified on Exhibit B-1, which is attached hereto and incorporated
herein, at the southernmost boundary of Echelon Place as more particularly
described on the Preliminary Site Plan.
“Morgans Controlled Affiliate” shall mean any Person the beneficial equity
interests of which are more than 50% owned, directly or indirectly, by the
Morgans Parent.
“Outside Start Date” shall mean September 15, 2008.
2. New Definition
The following new definition shall be added to the Operating Agreement:
“Minimum Equity Condition” shall mean a condition to the initial funding of the
Construction Loan that (a) is set forth in the Construction Loan Agreement, and
(b) provides that the Company, as borrower under the Construction Loan
Agreement, shall have expended a minimum amount of cash equity for hard and soft
costs in connection with the Project (which minimum amount of cash equity shall
not be in excess of the aggregate Initial Capital Contributions required to be
made in cash by the Members to the Company pursuant to Section 5.01 hereof)
prior to the funding by the Construction Lender of any Construction Loan
Proceeds.
3. Opening of the Hotels
The references in Section 4.01 and Section 4.02(a) to “first quarter of 2010”
are hereby replaced by “fourth quarter of 2010”.
4. Transfers
(a) Morgans, from time to time, may Transfer its Interest in whole or in part,
(i) to any Morgans Controlled Affiliate, including (without limitation) any
Transfer of equity interests in Morgans so long as Morgans shall be, as of the
date of such Transfer, a Morgans Controlled Affiliate; provided, however, any
Transfer to a Morgans Controlled Affiliate (other than one controlled 100%
directly or indirectly by Morgans Parent) shall require the prior approval of
Boyd, which approval shall not be unreasonably delayed, conditioned, or
withheld, or (ii) in its sole discretion, to any Person as part of, or in
connection with, a direct or indirect transfer of ownership or control of
Morgans Parent, or (iii) in its sole discretion, in connection with the pending
initial public offering of all or substantially all of the assets owned or
controlled by the Morgans Parent, provided, however, such transferee agrees to
be bound by all the terms, conditions and provisions of this Agreement
(including the provisions of this Article 12). For purposes of this
Section 12.02(a)(i), it shall not be unreasonable for Boyd to withhold approval
for a Transfer hereunder to the extent the proposed transferee is (x) reasonably
believed by Boyd to be a competitor of Boyd or Boyd Parent in the gaming and/or
resort industry or (y) reasonably believed by Boyd to create an association with
Morgans that will cause Morgans to be an unsuitable Member as described in
Section 12.05(a).

 

-2-



--------------------------------------------------------------------------------



 



(b) Boyd, from time to time, may Transfer its Interest in whole or in part,
(i) to any Boyd Controlled Affiliate, including (without limitation) any
Transfer of equity interests in Boyd so long as Boyd shall be, as of the date of
such Transfer, a Boyd Controlled Affiliate; provided, however, any Transfer to a
Boyd Controlled Affiliate (other than one controlled 100% directly or indirectly
by Boyd Parent) shall require the prior approval of Morgans, which approval
shall not be unreasonably delayed, conditioned, or withheld, or (ii) in its sole
discretion, to any Person as part of a direct or indirect transfer of ownership
or control of Boyd Parent or a sale of all or substantially all of the assets
owned or controlled by the Boyd Parent, provided, however, such transferee
agrees to be bound by all the terms, conditions and provisions of this Agreement
(including the provisions of this Article 12). For purposes of this
Section 12.02(b)(i), it shall not be unreasonable for Morgans to withhold
approval for a Transfer hereunder to the extent the proposed transferee is
reasonably believed by Morgans to be a competitor of Morgans or Morgans Parent
in the hotel industry.
5. First Amendment
The reference to “June 30, 2008” in the penultimate sentence of new
Section 5.09(a) of the First Amendment is hereby replaced with
“September 15,2008”.
C. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be the same document. The provisions of this
Amendment shall survive any termination or dissolution of the Company.
D. No Other Amendments. Except as specifically amended hereby, all of the other
terms and conditions of the Operating Agreement remain in full force and effect
in accordance with its terms.
E. Governing Law. All questions concerning the construction, validity, and
interpretation of this Amendment will be governed by and construed in accordance
with the internal law (and not the law of conflicts) of Delaware.
[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above set forth.

                  MORGANS/LV INVESTMENT LLC
 
                By:   Morgans Group LLC
 
           
 
      By:   /s/ Marc Gordon
 
         
 
 
      Name:   Marc Gordon
 
         
 
 
      Title:   CIO & EVP of Capital Markets
 
         
 
 
                ONLY TO THE EXTENT NECESSARY TO GIVE
EFFECT TO THIS AMENDMENT:
 
                Morgans Hotel Group Co.
 
           
 
      By:   /s/ Marc Gordon
 
         
 
 
      Name:   Marc Gordon
 
         
 
 
      Title:   CIO & EVP of Capital Markets
 
         
 

[Signatures Continue on Next Page]

 

-4-



--------------------------------------------------------------------------------



 



[Signatures Continued]

                  ECHELON RESORTS CORPORATION
 
           
 
      By:   /s/ Paul J. Chakmak
 
         
 
 
      Name:   Paul J. Chakmak
 
         
 
 
      Title:   Sr. VP/Treasurer
 
         
 
 
                ONLY TO THE EXTENT NECESSARY
TO GIVE EFFECT TO THIS AMENDMENT:
 
                BOYD GAMING CORPORATION
 
           
 
      By:   /s/ Paul J. Chakmak
 
         
 
 
      Name:   Paul J. Chakmak
 
         
 
 
      Title:   EVP/Chief Operating Officer
 
         
 

 

-5-



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Attached

 

 



--------------------------------------------------------------------------------



 



(MAP GRAPHIC) [c73785p7378501.jpg]

 

 